Pope, Judge.
Appellant brings this direct appeal from a judgment denying his *371petition to hold appellee in contempt of the final judgment and decree of divorce between the parties which granted him visitation rights to the parties’ child. As visitation privileges are a part of custody, Buckner v. Davis, 175 Ga. App. 849 (335 SE2d 745) (1985), this case can be reviewed only by application for discretionary appeal. OCGA § 5-6-35 (a) (2). Appellant’s failure to follow the procedure necessary to secure a discretionary appeal requires dismissal of this case. Burnett v. Coleman, 170 Ga. App. 394 (317 SE2d 546) (1984), and cits.
Decided September 15, 1987
Rehearing denied September 29, 1987
Roy Lee Hosch, pro se.
Lanier Randall, for appellee.

Appeal dismissed.


Birdsong, C. J., and Deen, P. J., concur.